Citation Nr: 0427864	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  04-02 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and M. J.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.


REMAND

The veteran served on active duty from September 1969 to 
March 1972.  He is seeking entitlement to service connection 
for diabetes mellitus.  He contends that he was exposed to 
the herbicide Agent Orange while serving along the 
Demilitarized Zone (DMZ) in South Korea.  

A review of the claims file reveals that the veteran was 
treated at a VA hospital in Sioux Falls, South Dakota, in May 
1973.  The records for that period of hospitalization must be 
obtained and associated with the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The veteran has submitted evidence of a current diagnosis of 
type II diabetes mellitus.  He has also submitted a statement 
from T. Nealy, M.D., who stated that the veteran served along 
the DMZ in an area that may have been sprayed with Agent 
Orange or nearby.  Dr. Nealy said that the veteran certainly 
could have had contact with Agent Orange through rain water 
run off.  It was felt that this contact could possibly have 
contributed to the development of his diabetes.

The veteran submitted a portion of a VA Compensation and 
Pension (C&P) Managers' Conference Call agenda dated March 
30, 2003.  The agenda addressed the subject of Agent Orange 
exposure outside of Vietnam.  The information reported that 
the Department of Defense (DoD) had confirmed that Agent 
Orange was used from April 1968 to July 1969 along the DMZ in 
Korea.  The agenda further identified units in the area 
during the period of use of herbicides to include the 3-32nd 
Infantry of the 2nd Infantry Division.

The veteran also submitted a portion of his military 
personnel records that detailed his assignments in service.  
The information reflects that the veteran served as an 
automatic rifleman while assigned to Company B of the 3rd 
Battalion, 32nd Infantry, 2nd Infantry Division, from March 
31, 1971, to June 3, 1971.  

The veteran submitted a statement wherein he said that he 
served a total of seven months at a position inside of the 
DMZ--one time for four months and a second time for three 
months.  He said that there was no foliage on the position 
all the way to the perimeter.  He indicted that, when it 
rained, the water ran down into the bunkers and sometimes the 
sleeping quarters.  The veteran submitted a buddy statement 
from M. J. who said that he served with the veteran along the 
DMZ.  He recalled that there was no foliage at all along the 
DMZ or at their outpost.  He said that he developed diabetes 
in 1990.

The veteran provided further evidence as to the lack of 
foliage at his outpost on the DMZ through his testimony at a 
hearing at the RO in October 2003.  

The Board notes that the Veterans Benefits Act of 2003 (Act), 
Pub. L. 108-183, was enacted in December 2003.  Section 102 
of the Act established authority for the payment of benefits 
for children of certain Korea service veterans--children born 
with spina bifida.  In particular, the Act defined covered 
service in Korea, in part and for the purposes of 38 U.S.C. 
§ 1812, to be active military, naval, or air service in or 
near the Korean DMZ as determined by the Secretary of the 
Department of Veterans Affairs (VA) in consultation with the 
Secretary of Defense (DoD) during the period beginning on 
September 1, 1967, and ending on August 31, 1971.  Further, 
it must be determined by the VA, in consultation with DoD, 
that the veteran was exposed to an herbicide agent during 
such service in or near the Korean DMZ.  

The Board also notes that VA has said that if a veteran, who 
did not serve in the Republic of Vietnam, but was exposed to 
an herbicide agent defined in 38 C.F.R. § 3.307(a)(6) (2003) 
during active military service, and has a disease on the list 
of diseases subject to presumptive service connection, VA 
will presume that the disease is due to the exposure to 
herbicides.  See 66 Fed. Reg. 23,166 (May 8, 2001) (Final 
rule establishing diabetes mellitus as a disease associated 
with exposure to certain herbicide agents).

In this case, the veteran has a disease that is listed among 
the presumptive disease for exposure to herbicides as found 
at 38 C.F.R. § 3.309(e) (2003).  He served in an area that 
the DoD has said was subject to the spraying of an herbicide 
as defined at 38 C.F.R. § 3.307(a)(6) (2003) - Agent Orange.  
Further, he served in a unit that was designated by DoD as 
one of the units in the DMZ area where the herbicide was 
used.  However, he was not stationed along the DMZ during the 
April 1968 to July 1969 period when the herbicide was used.

Notwithstanding the veteran's service along the Korean DMZ 
after 1969, the provisions of the Veterans Benefits Act of 
2003 provide for benefits for children of Korean DMZ veterans 
if, inter alia, the child has spina bifida and the veteran 
served in the Korean DMZ from September 1, 1967, to August 
31, 1971.  While this legislation does not address disability 
compensation issues for veterans, it clearly raises a 
question as to the analysis that should be undertaken when 
determining whether a veteran was exposed to herbicides while 
serving in the Korean DMZ after July 1969 but up to August 
31, 1971.

There are no VA regulations that address the procedure to 
follow in developing issues involving claims of service 
connection for exposure to herbicides outside of Vietnam, 
particularly for veterans that served in the Korean DMZ.  
Further, there are no published VA directives for the 
development of such claims.  However, if the veteran were to 
submit a claim for benefits for a child with spina bifida, 
and he alleged exposure to herbicides as the cause of the 
spina bifida, his claim would have to be developed for 
possible exposure in keeping with the provisions of the new 
provision.

The RO in this case denied the veteran's claim because he was 
not stationed in the Korean DMZ during the 1968-1969 period; 
no effort was made to develop his claim for possible 
exposure.  The Board finds that additional development, 
specifically to determine if he had herbicide exposure while 
serving in the Korean DMZ, is in order to afford the veteran 
the appropriate due process in this claim.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
VA and private, who treated the veteran 
for his diabetes mellitus.  After 
securing the necessary release, the RO 
should obtain these records.  In 
particular, the VA records from the 
veteran's period of hospitalization at 
the VA hospital in Sioux Falls in May 
1973 must be obtained if the records are 
available.

2.  The RO should obtain the veteran's 
service personnel records to verify his 
unit assignments in Korea.  

3.  The RO should verify, through the 
appropriate channels, the likelihood of 
the veteran being exposed to herbicides 
while stationed in Korea.  The veteran's 
unit(s) of assignment should be kept in 
mind when seeking verification of 
exposure, as well as any scientific 
evidence regarding herbicides used in the 
DMZ, such as any evidence that may have 
been relied on in establishing August 31, 
1971, as the cut-off date for exposure in 
claims involving children with spina 
bifida.  

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran, and his representative, should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to this Board for 
appellate review, if in order.  The purpose of this remand is 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issues.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

